Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the communication filed December 07, 2020.  

Allowable Subject Matter
Claims 1-14, 16-18, 20 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Richard W. James (Reg. # 43690) on 03/10/2021.
The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
15.	(Cancelled)

19.	(Cancelled)



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Moon (US 2009/0168681 A1), discloses a threshold is determined for when to send a multi-destination message as a multicast or as unicast messages to each member of a group of device. The threshold can be based on the maximum multicast rate. For example, if the unicast rate for the receivers is 54 Mbps and the maximum multicast rate is 11 Mbps, the threshold would be 5 receivers [0046].  However, Moon is silent regarding a threshold based on multicast messages queued for transmission.
Therefore, the prior art of record fails to teach neither singly nor in combination, the claimed limitations of "determine a current number of multicast messages queued for transmission; establish a virtual group threshold number of devices physically located in the building network zone based on the current number of multicast messages queued for transmission; unicast a message to a plurality of networked devices physically located in the building network zone when the number of networked devices in the building network zone is less than or equal to the virtual group threshold" as stated in claim 1, and similar recitation in claims 12 and 16.  These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record.  A review of claims 1-14, 16-18, 20 indicated 1-14, 16-18, 20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707.  The examiner can normally be reached on Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SHEAN TOKUTA/Primary Examiner, Art Unit 2446